                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

IN RE: SUBPOENAS TO NON-PARTIES           )
ANNETTE HILLRING AND                      )
BARRY SNYDER                              )
                                          )
                                          ) Case No. 8:21-mc-00090-VMC-TGW
PROGRESSIVE STERILIZATION, LLC,           )
a Florida Limited Liability Company, and )
PMBS, LLC, a New Jersey Limited Liability ) Related Case No. 19-cv-627-CFC in
Company,                                  ) The United States District Court
                                          ) for Delaware
       Plaintiffs                         )
                                          )
v.                                        )
                                          )
TURBETT SURGICAL LLC, a Delaware          )
Limited Liability Company, and            )
TURBETT SURGICAL, INC., a Delaware )
Corporation,                              )
                                          )
       Defendants                         )
                                          )
_____________________________________ )
                                          )
TURBETT SURGICAL, LLC and                 )
TURBETT SURGICAL, INC.,                   )
                                          )
       Counter-Plaintiffs,                )
                                          )
v.                                        )
                                          )
PROGRESSIVE STERILIZATION, LLC            )
and PMBS, LLC,                            )
                                          )
       Counter-Defendants.                )
_______________________________________)
 TIME SENSITIVE MOTION TO TRANSFER MOTION FOR PROTECTIVE
 ORDER TO UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
    DELAWARE AND INCORPORATED MEMORANDUM OF LAW

      Pursuant to Federal Rule of Civil Procedure 45(f), Defendants/Counter-

Plaintiffs Turbett Surgical, LLC and Turbett Surgical, Inc. (collectively, “Turbett

Surgical”) hereby request that the motion for protective order filed by Plaintiffs

Progressive Sterilization, LLC and PMBS, LLC (“Plaintiffs”) be transferred to the

United States District Court for the District of Delaware, the court from which the

deposition subpoenas in question were issued and the court that is handling the

underlying litigation.

      This is a time sensitive matter because the transfer must happen promptly

to afford the Delaware court an opportunity to resolve the motion for a protective

order before the end of fact discovery in the case (currently scheduled to be

completed by August 2, 2021).

      The requested transfer is appropriate because the underlying case has been

proceeding in the District of Delaware, that court is familiar with the issues in the

case, and that court has previously decided multiple discovery-related motions.

Indeed, prior motions decided by the Delaware court have included issues

involving both Ms. Hillring’s and Mr. Snyder’s role in the case as fact witnesses,

as well as the parties’ involvement with respect to third-party discovery.

      Rule 45(f) permits transfer to the Delaware court either when “the person

subject to the subpoena consents” or this Court “finds exceptional circumstances.”

Counsel for subpoena recipient Annette Hillring has consented to the requested

                                         2
transfer. Accordingly, the motion can be transferred as to Ms. Hillring on that

basis. Indeed, counsel for Ms. Hillring (Mr. Stull) has not contended that a

protective order is necessary at all, and made clear that the compromise position

offered by Turbett Surgical’s counsel would be more than sufficient to protect any

potential consulting expert confidences. (Exhibit A and B). And while counsel

for subpoena recipient Barry Snyder has refused to consent to the requested

transfer, there are “exceptional circumstances” present here. First, Ms. Hillring
          1




consents to the transfer. Second, and notably, Plaintiffs’ counsel had previously

requested Ms. Hillring’s consent to transfer the motion to the Delaware court

where the motion is pending. (Exhibit B). Indeed, prior to filing its motion with

this Court, Plaintiffs’ counsel always led the other relevant parties to believe that

they would be requesting a transfer to the Delaware court. (Exhibit C). Third, it

is apparent that Plaintiffs are trying to cloak core fact witnesses by obtaining an

order prior to these witnesses’ depositions—from a court that has no familiarity

with the underlying case or its history—that would preclude relevant questioning

about information that should not be protected by any expert consultant

arrangement.       Plaintiffs could have engaged any number of individuals as

consulting experts in this case; that they are trying to transform their own core fact

witnesses into “consulting experts” suggests something less straightforward is at




1
 Notably, counsel for Mr. Snyder are the same counsel representing Plaintiffs in the underlying
action; transferring the motion to the issuing court will pose no prejudice to either Mr. Snyder or
his counsel
                                                3
play here. That they insist on an overly broad pre-deposition protective order

from this Court—and now refuse the transfer to the court where the case is

pending—only heightens that suspicion.

      In the event that this motion is granted, Turbett Surgical will provide a

timely substantive response to the motion for protective order after it is transferred

into the District of Delaware as part of Case No. 19-cv-627-CFC. In the event that

this motion is denied or still pending, Turbett Surgical will submit its substantive

response to the motion for protective order to this Court on or before July 15, 2021,

i.e., fourteen days from the date it was served with the motion. Such response will

elaborate on several issues including, among others, that both (i) Ms. Hillring and

Mr. Snyder have been disclosed as fact witnesses by Plaintiffs with respect to

several issues in their Rule 26 disclosures, (ii) that Plaintiffs have provided the

Court with no factual support for their assertion that Ms. Hillring and Mr. Snyder

have been retained as consulting experts in the case and thus fall far short of

meeting their burden for the requested protective order, (iii) that neither Ms.

Hillring nor Mr. Snyder has submitted any declaration or statement of his or her

own in connection with their purported “consulting expert” arrangement, let

alone provide any support for Plaintiffs’ purported need for a protective order

prior to their depositions, (iv) that any issues regarding attorney work product or

related doctrines could be preserved during a deposition with each side building

whatever record would enable a reviewing court to assess the issue, rather than

trying to preempt certain questions in advance, and (v) that Plaintiffs seem intent

                                          4
on cloaking these indisputable fact witnesses with some extra level of protection

by seeking a court order that would unfairly limit legitimate areas of inquiry that

goes beyond the protections afforded even legitimate consulting experts.



                      LOCAL RULE 3.01(G) CERTIFICATION

      Pursuant to L.R. 3.01(g), movant’s lead counsel has conferred via email and

telephone with Plaintiff’s counsel and counsel for the subpoenaed witnesses.

Plaintiff and subpoenaed witness Snyder oppose this motion.           Subpoenaed

witness Hillring’s attorney is currently on vacation, but as indicated in the

attached exhibits, does not oppose transfer to Delaware.

Dated: July 8, 2021

                                      /s/ Woodrow H. Pollack
                                      Woodrow H. Pollack
                                      Lead Counsel
                                      Fla. Bar No.: 026802
                                      SHUTTS & BOWEN, LLP
                                      4301 W Boy Scout Blvd, Suite 300
                                      Tampa, Florida 33607
                                      (813) 463-4894
                                      wpollack@shutts.com

                                      Jeffrey Wadsworth
                                      HARTER SECREST & EMERY, LLP
                                      1600 Bausch & Lomb Place
                                      Rochester, NY 14604
                                      (585) 231-1113
                                      jwadsworth@hselaw.com
                                      Motion for Special Admission Forthcoming
                                      Attorneys for Defendants




                                        5
                          CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on July 8, 2021 a true and correct copy of the
foregoing was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent via e-mail to all parties by
operation of the Court’s electronic filing system or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.


                                             /s/ Woodrow H. Pollack
                                             Woodrow H. Pollack




                                         6
